
	
		II
		110th CONGRESS
		1st Session
		S. 472
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2007
			Mr. Allard (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To authorize a major medical facility project for the
		  Department of Veterans Affairs at Denver, Colorado.
	
	
		1.Authorization of major
			 medical facility project, Denver, ColoradoThe Secretary of Veterans Affairs may carry
			 out a major medical facility project for a replacement facility for the
			 Department of Veterans Affairs Medical Center, Denver, Colorado, in an amount
			 not to exceed $523,000,000.
		2.Authority for
			 use of existing fundsThe
			 Secretary of Veterans Affairs may obligate and expend any unobligated amount in
			 the Construction, Major Projects account of the Department of
			 Veterans Affairs to purchase a site for, and for the construction of, the
			 Department of Veterans Affairs replacement facility authorized in section
			 1.
		
